 354DECISIONSOF NATIONALLABOR RELATIONS BOARDMister Softee of Indiana,Inc. and Curb Service of Indianapolis,Inc.'andOil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,Petitioner.Case 25-RC-3259.December 22,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficerWilliam A. Molony of the National Labor Relations Board.The Hearing Officer's rulings made at thehearing arefree fromprejudicial error and are hereby affirmed. The Employer filed a briefwhich has been considered by the Board in making its decision inthis case.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Brown andZagoria].Upon,the entire record in this case, the Board finds:1.Mister Softee of Indiana, Inc., and Curb,Service of Indianapo-lis,Inc.,which are at the same location, are owned, managed, andcontrolled by individuals of the same family, and the same policiesand practices are in effect for both corporations. We find, in view ofthe virtual agreement of the parties and upon the entire record, thatthese corporations, herein referred to jointly as the Employer, con-stitute a single employer herein.The Employer is engaged in commerce within themeaning of theAct and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organization involved claims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all single-owner drivers andnonowner drivers operating equipment under permanent leases withthe Employer and all drivers operating the Employer's equipmentin the Indianapolis, Indiana,area.The Employer, which does nototherwise dispute the appropriateness of the unit sought, contendsonly that the single-owner drivers are independentcontractors andnot employees.The Employer is the Indiana representative of Mister Softee, Inc.,located in New Jersey, which is not a party to this proceeding. This' The name of the Employerappears as amended atthe hearing.162 NLRB No. 22. MISTER SOFTEE OF INDIANA, INC.355corporation, herein called the New Jersey Corporation, has enteredinto a 20-year franchise agreement with the Employer and thesingle-owner drivers, who are referred to in the agreement and hereinas dealers. By the terms of this agreement, each dealer is granted anexclusive territory in which to sell Mister Softee soft-serve ice cream.At any time after 2 years from the institution of the agreement, theEmployer can, in its discretion, reevaluate the territory, and eitherrequire the dealer to purchase another truck or reduce his franchisearea. The agreement further states that if a dealer desires to sell hisfranchise, he must first secure the Employer's consent.As further provided in the agreement, the Employer sells to thedealer a Mister Softee ice cream truck. As a matter of practice, theEmployer finances the purchase for the dealer or helps the dealersecure financing. The dealer is required to keep his truck in a cleanand sanitary condition, in accordance with the various health lawsand regulations as well as the standards set by the New Jersey Cor-poration. In order to assure compliance with this requirement, theEmployer's agent is given the right to inspect the truck at any timeand any place, and there is testimony that the Employer has keysto many of the trucks.The dealer is also required by the agreement to maintain andoperate his truck in strict conformance with the plans, procedures,policies, and promotional directives prescribed by the New JerseyCorporation. The right to enforce these controls is in the Employer,as the agreement provides that, in the event of a breach by the dealerwhich is not remedied within 10 days after notice from the Employer,the Employer has the right to terminate the agreement, and to pur-chase the truck at a rate established by the agreement.Although the exact hours of work are not set, the agreementrequires the dealer to devote full time to the conduct of the businessduring the period from April 1 to October 31. There is no specificrestriction as to the price which the dealer must charge for the prod-uct, but the price at which he purchases the mix from which the icecream is made is determined by the agreement. The New JerseyCorporation designates the dairies which are to supply the mix, andthe dealer is required to purchase at least 2,500 gallons of mix ayear.As a matter of practice, the Employer requires the dealer topurchase other products through it, rather than at more economicalprices for which such products are sometimes offered if purchaseddirectly from the distributor.Many dealers perform their duties with the aid of helpers. Theagreement provides that these helpers are to wear a special uniform,and are to be paid such wages as required by law. An official of theEmployer, asked at the hearing if he had ever requested a dealer to 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge a helper, replied, " ... only if there was something knownabout this man that would make him undesirable."The dealer is required by the agreement to provide workmen'scompensation insurance for the helpers. The agreement also requiresthe dealer to purchase both products liability and personal injuryinsurance, for amounts stated in the agreement, although the dealeris free to choose the carrier he wishes. The Employer is not requiredto pay social security or to withhold income taxes for the dealers ortheir helpers, licenses and certificates are usually taken out in thedealer's own name, and neither the dealers nor the helpers appearon the books of the Employer.The Board has frequently held that, in determining the status ofpersons alleged to be independent contractors, the Act requires appli-cation of the "right to control" test. Where the person for whom theservices are performed retains the right to control the manner andmeans by which the result is to be accomplished, the relationship isone of employment; on the other hand, where control is reserved onlyas the result sought, the relationship is that of an independent con-tractor. The resolution of this question depends on the facts of eachcase, and no one factor is determinative.On the basis of the foregoing and the entire record, we are satis-fied that the single-owner drivers are employees and not independentcontractors.We are aware that the evidence discloses several factorswhich are usually considered to indicate an independent contractorstatus, but the presence of such factors does not alone establish suchstatus. Thus, we are not persuaded by and do not regard as control-ling, the fact that the franchise agreement describes the dealer as notan agent or servant of the Employer; that the dealer furnishes hisown equipment, which he is required to purchase from the Employer;that the dealer hires and pays helpers; or that the Employer does notmake the usual payroll deductions.2The result to be accomplished is the sale of Mister Softee productsto the public. In accomplishing this result, the dealers bear slightresemblance to the independent businessman whose earnings are con-trolled by self-determined policies, personal investment and expendi-tures, and market conditions. The "exclusive territory" can at anytime after 2 years be unilaterally decreased by the Employer if thedriver does not purchase another truck which the Employer deemsnecessary ; and the dealer cannot assign the franchise without theconsent of the Employer. The price of the mix, and the gallonagerequirement are controlled by the agreement, and the dealer mustpurchase the mix from dairies designated by the New Jersey Cor-2 Eureka Newspapers, Inc.,154 NLRB 1181 ;Pepsi-Cola Bottling Company ofMichigan,Grand Rapids Division,156 NLRB 80. KARAT INC.357poration. The New Jersey Corporation has the right to control theoperations of the dealers by its apparently unlimited right to pre-scribe plans, procedures, and policies relating to the operation andmaintenance of the truck, and the Employer carries out this controlby virtue of its authority to terminate the agreement. The fact thatthe drivers are not paid wages does not in and of itself establish thatthey are free of the Employer's control over the critical cost factorswhich are determinative of their pay.3Accordingly, on all the facts, we conclude that the Employer hasreserved the right to control the manner and means as well as theresult of the single-owner drivers' work, and that these drivers are,therefore, employees and not independent contractors.We therefore find that a unit of the following employees of theEmployer is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All single-owner drivers and all nonowner drivers operating equip-ment under permanent leases with the Employer; and all driversoperating the Employer's equipment who are employed by theEmployer in the Indianapolis, Indiana, area, excluding all multi-owner drivers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 48 SeeThe Seven-up Bottling Company of Detroit,120 NLRB 1032, 1034.4 An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 25 within7 days after the date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all the parties to the election.No extension of time to filethis list shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Karat Inc.d/b/a The Stardust HotelandAmerican Federation ofCasino and Gaming Employees.Case 31-CA-341.December 93,1966.DECISION AND ORDEROn August 26, 1966, TrialExaminer Herman Marx issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had notengagedin theunfair labor practices alleged in thecomplaint and recommending that the complaintbe dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filedexceptionsto theDecision anda supporting brief, and the Respondent fileda brief in support ofthe Trial Examiner's Decision and in opposition to theGeneralCounsel's exceptions.162 NLRB No. 39.